DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following informalities: (a) “feeding device” [Ln 3] should be amended to read “feeding unit; (b) (c) “single” should be inserted before the last recitation of “label” [Ln 6], and (d) “single” should be inserted before “label” [Ln 7].

Claim Objections
Claim(s) 1 is/are objected to because of the following informality: “in” (Ln 8) should be amended to read “into”. Appropriate correction is required.

Claim(s) 14 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from a multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claim(s) 14 is/are not been further treated on the merits.

Claim(s) 12 is/are objected to under 37 CFR 1.75(c) as being in improper form as not referring back to previous claims in the alternative only. See MPEP § 608.01(n). Accordingly, the claim(s) 12 is/are not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a
substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by 
functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by 
sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
feeding unit (claim 1),
input station (claims 1, 10-11 and 13),
		(c) application station (claims 1, 10-11; 13 and 18),
		(d) cutting device (claims 1 and 10), 
		(e) means for interaction (claim 1),
		(f) gluing device (claim 13), and
		(g) feeding actuator (claim 15).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11, 13, and 15-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, “said web feeding device” (Ln 5) lacks antecedent basis. It appear that “device” should be amended to read “unit”. Note that number in parenthesis are not considered part of the claim.

Claim 1, antecedent of “the label sheets” (Ln 11) is not clearly defined. Does this refer to the series of label sheets in lines 3-4 or the single label sheets in lines 6? It appears that this is to refer to the single label sheets -- clarification is respectively requested.

Claim 5, antecedent of “said label sheets” (Ln 2) is not clearly defined. Does this refer to the series of label sheets or the single label sheets previously recited? It appears that this is to refer to the single label sheets.
Claim 6, “the area” (Ln 2) lacks antecedent basis.

Claim 6, antecedent of “said label sheets” (Ln 5) is not clearly defined. Does this refer to the series of label sheets or the single label sheets previously recited? It appears that this is to refer to the single label sheets.

Claim 7, “the area” (Ln 3) lacks antecedent basis.

Claim 7, antecedent of “said label sheets” (Ln 5) is not clearly defined. Does this refer to the series of label sheets or the single label sheets previously recited? It appears that this is to refer to the single label sheets.

Claim 8, antecedent of “said label sheets” (Ln 3) is not clearly defined. Does this refer to the series of label sheets or the single label sheets previously recited? It appears that this is to refer to the single label sheets.

Claim 9, antecedent of “said label sheets” (Ln 2) is not clearly defined. Does this refer to the series of label sheets or the single label sheets previously recited? It appears that this is to refer to the single label sheets.

Claim 15, the antecedent of “webs of labelling material” (Ln 3) is indefinite in that it is not clear if this refers to the web of labeling material in claim 1 (Ln 3) or to a different web. Clarification is respectively requested.
Claim 15, the antecedent of “each reel” (Ln 3) is not clearly established. Does this refer to “the plurality of reels” in line 2? It is suggested that “said” be inserted before “reel” (Ln 3).

Claim 16, the antecedent of “label holders” (Ln 3) is not clearly established in that it is not clear if this refers to the at least two label holders of claim 1 or to different label holders.

Claim 16, use of “cleaning and/or maintenance” (Ln 6) renders the claim indefinite in that the scope of the claim cannot be determined given that cleaning and maintenance is inclusive of a variety of methods.

Claim 16 is indefinite when reciting “of different type” (Ln 5) in that type is not defined to have a specific meaning and is inclusive of a variety of variations. Thus, the scope of the claim cannot be determined.

Claim 16 is indefinite when reciting “in case of switching of label format” (Lns 5-6) in that it is not clear what is intended in that the claim does not specifically specify under what conditions an adaption occurs and does not clear define the meaning of “label format”. The bounds of the claim are not discernable. 

Claim 17, the antecedent of “said label holders” (Ln 3) and “label holders” (Ln 4) is not clearly defined in that several have been previously recited. Clarification is respectively requested.

Claim 17 does not clearly set forth what structure has a portion in common with the transfer label track, i.e. the service conveyor or the closed-loop service track.

Claim 18, antecedent of “the label sheets” (Ln 3) and “label sheet” (Ln 4) are not clearly defined in that several sheets have been previously defined. It appears that these are to refer to the single label sheets.

Claim 18, “the respective pairs of label holders” (Ln 5) lacks antecedent basis.

Claim 18, the antecedent of “said pair” (Ln 6) is not clearly defined and the antecedent basis is not clearly defined.

Allowable Subject Matter
Claim(s) 1-11, 13 and 15-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. Claim 1, Klaus, the closest prior art of record, teaches a labeling machine 1 for applying label sheets 3 onto articles 2 comprising:
	●a web feeding unit 12 for feeding a web 3a of labeling material formed by a
series of label sheets 3 joined to each other; 
	●a label transfer device (including at least item 8) for receiving said web 3a from
said web feeding unit 12 at an input station (i.e. where items 8 and 13 contact each other) and adapted to feed single label sheets 3 to respective articles 2 at an application station (i.e. where items 8/3/2 contact each other) spaced apart from said input station; and
	●a cutting device 13 for cutting said web 3a of labeling material into said single
label sheet 3. 
Said label transfer device comprising a transfer conveyor 8 adapted to retain said single label sheet 3 and to release the single label sheets 3 themselves on said articles 2 at said application station. Said transfer conveyor 8 comprises a closed-loop transfer track (pg 3, Ln9 to 38; Figs 2-3). With respected to the claimed feeding unit, input station, application station, cutting device, and means for interaction – the instant specification defines a structure for each of these item and a given function. The structures for each of these items in Klaus performs the same function and are thus considered to meet these limitation in the claim – which are examined under 35 U.S.C. 112, sixth paragraph. Klaus teaches that the transfer conveyor 8 includes at least two integrally formed label vacuum holders 10 that move along with the movement of the transfer conveyor 8. Montanari teaches bottle holders 3 which move independently on a transfer track 2 by way of magnetic-induction interaction (¶51) such that the bottles held on bottle holder 3 receive a label from a rotating labeling head 50 located on a stator 18 and a rotor 19 at 15 (¶ 51 and ¶60-62). However, Klaus, alone or in combination with the other prior art of record, does not teach or suggest that instead of the label vacuum holders 10 moving with the transfer conveyor 8 -- use of a magnetic-inductive interaction with the label vacuum holders 10 to move the label vacuum holders 10 on the transfer conveyor 8 in that label vacuum holders 10 are in integral part of the transfer conveyor 8 as shown in Figures 1-3 and are not pieces having the ability of move on a track.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. or more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.’




/LINDA L GRAY/Primary Examiner, Art Unit 1745